Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on September 29, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


1. 	Claims 1-3, 6-8, 10, 14 & 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No.: 11,164,962 B2.	

Regarding Claim 1, Patent No.: 11,164,962 B2 discloses	                       	            
a bipolar transistor, comprising:									a substrate (claim 1/8);										a sub-collector layer formed over the substrate (claim 1/8);						a collector layer formed over the sub-collector layer (claim 1/8);					a base layer formed over the collector layer (claim 1/8);						an emitter layer formed over the base layer (claim 1/8);						a passivation layer formed over the substrate and covering a sidewall of the
collector layer (claim 1/8); and									a collector electrode connected to the sub-collector layer through an opening in the passivation layer, wherein the opening exposes at least a portion of the sub-collector layer (claim 1/8).

Regarding Claim 2, Patent No.: 11,164,962 B2, as applied to claim 1, discloses	                       the bipolar transistor, wherein the passivation layer further covers an upper portion of the sub-collector layer (claim 1/8).

Regarding Claim 3, Patent No.: 11,164,962 B2, as applied to claim 1, discloses	                       the bipolar transistor, wherein a top surface of the collector electrode is lower than a top surface of the sub-collector layer (claim 1/8).

Regarding Claim 6, Patent No.: 11,164,962 B2, as applied to claim 1, discloses	                       the bipolar transistor, wherein a sidewall of the sub-collector layer is tapered and the sidewall of the collector layer is perpendicular to a bottom surface of the collector layer (claims 7-8).

Regarding Claim 7, Patent No.: 11,164,962 B2, as applied to claim 1, discloses	                       the bipolar transistor, wherein an interface between the collector electrode and the passivation layer is lower than a top surface of the sub-collector layer (claim 1/8). 

Regarding Claim 8, Patent No.: 11,164,962 B2 discloses	                       	            
a bipolar transistor, comprising:									a sub-collector layer formed on a substrate (claim 1/8); 						a collector layer formed on the sub-collector layer (claim 1/8); 					a base layer formed on the collector layer (claim 1/8); 						an emitter layer formed on the base layer (claim 1/8); 						a collector electrode formed on a sidewall of the sub-collector layer (claim 1/8); and 		a passivation layer fully covering a sidewall of the collector layer (claim 1/8 & 15). 

Regarding Claim 10, Patent No.: 11,164,962 B2, as applied to claim 8, discloses	                       the bipolar transistor, further comprising: 								a base electrode formed over the base layer (claim 1/8 & 19),	 				wherein the passivation layer is formed between the base electrode and the emitter layer (claim 1/8 & 19).

Regarding Claim 14, Patent No.: 11,164,962 B2 discloses	                                               a method for forming a bipolar transistor, comprising:
	forming an upper sub-collector layer over a substrate (claim 15); 					forming a collector layer over the upper sub-collector layer (claim 15); 			forming a base layer over the collector layer (claim 15); 					forming an emitter layer over the base layer (claim 15); 					depositing a passivation layer covering the upper sub-collector layer, the base layer, and the emitter layer (claim 15 & claim 19); 
patterning the passivation layer to form an opening exposing at least a portion of the upper sub-collector layer (claim 15); and 								forming a collector electrode in the opening in the passivation layer, wherein the collector electrode is connected to the upper sub-collector layer (claim 15). 

Regarding Claim 17, Patent No.: 11,164,962 B2, as applied to claim 14, discloses	                       the method, further comprising: 								forming a bottom sub-collector layer on the substrate, wherein the bottom sub-collector layer is between the substrate and the upper sub-collector (claim 15); and 					forming an etch stop layer on the bottom sub-collector layer, wherein the etch stop layer is between the bottom sub-collector layer and the top sub-collector layer (claim 16). 

Regarding Claim 18, Patent No.: 11,164,962 B2, as applied to claim 14, discloses	                       the method, wherein the opening is separated from the collector layer (claim 15 & claim 6). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.											Claim 5 recites “[T]he bipolar transistor as claimed in claim 1, wherein a distance between the collector layer and the collector electrode and a distance between the base layer and the collector electrode are substantially the same”. The Examiner respectfully contends that this is an impossibility for the structure recited in claim 1. For example, if one looks at any of the drawings such as Fig. 1F-1, Fig. 1F-2, Fig. 1F-3, Fig. 2 or Fig. 3, it would be clear at once that the distance between the collector layer 108 and the collector electrode 124 is much shorter than the distance between the base layer 110 and the collector electrode 124. It is worth pointing out that what has been described in Par. 0040 in regard to Fig. 1F-1 in terms of distances SB and SC is really related to the thicknesses of the passivation layer on the sidewall of the base layer 110 and on the sidewall of the collector layer 108 respectively and has nothing to do with the distance between collector layer and the collector electrode or the distance between the base layer and the collector electrode. Appropriate correction/clarification is requested.	
					

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		 Claim 5 recites “[T]he bipolar transistor as claimed in claim 1, wherein a distance between the collector layer and the collector electrode and a distance between the base layer and the collector electrode are substantially the same”. The Examiner respectfully contends that this is an impossibility for the structure recited in claim 1. For example, if one looks at any of the drawings such as Fig. 1F-1, Fig. 1F-2, Fig. 1F-3, Fig. 2 or Fig. 3, it would be clear at once that the distance between the collector layer 108 and the collector electrode 124 is much shorter than the distance between the base layer 110 and the collector electrode 124. It is worth pointing out that what has been described in Par. 0040 in regard to Fig. 1F-1 in terms of distances SB and SC is really related to the thicknesses of the passivation layer on the sidewall of the base layer 110 and on the sidewall of the collector layer 108 respectively and has nothing to do with the distance between collector layer and the collector electrode or the distance between the base layer and the collector electrode. Appropriate correction/clarification is requested.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 8, 10, 12-15 & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (Pub. No.: US 2019/0305094 A1).

Regarding Claim 1, Tao et al. discloses a bipolar transistor, comprising: 										a substrate (Par. 0040, Fig. 10c –  substrate 1010);							a sub-collector layer formed over the substrate (Par. 0040, Fig. 10c –  sub-collector layer comprising layer 1002);										a collector layer formed over the sub-collector layer (Par. 0040, Fig. 10c – collector layer 1022);													a base layer formed over the collector layer (Par. 0040, Fig. 10c –  base layer 1004);		an emitter layer formed over the base layer (Par. 0040, Fig. 10c –  emitter layer 1026);		a passivation layer formed over the substrate and covering a sidewall of the
collector layer (Par. 0040, Fig. 10c – silicon nitride or silicon oxide mask layer 1030 could be considered as the passivation layer; it at least partially covers the sidewall of the collector layer); and													a collector electrode connected to the sub-collector layer through an opening in the passivation layer, wherein the opening exposes at least a portion of the sub-collector layer (Par. 0040-0043, Figs. 10a-10c – collector electrode (not shown explicitly) is grown on low bandgap metal alloy 1032, opening 1072).

Regarding Claim 2, Tao et al., as applied to claim 1, discloses the bipolar transistor, wherein the passivation layer further covers an upper portion of the sub-collector layer (Par. 0040-0043, Figs. 10a-10c).

Regarding Claim 5, Tao et al., as applied to claim 1, discloses the bipolar transistor, wherein a distance between the collector layer and the collector electrode and a distance between the base layer and the collector electrode are substantially the same (Fig. 10c).
Regarding Claim 8, Tao et al. discloses a bipolar transistor, comprising: 										a sub-collector layer formed on a substrate (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c - sub-collector layer comprising a bottom sub-collector layer 802 & an upper sub-collector layer 802a); 											a collector layer formed on the sub-collector layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c - collector layer 822); 								a base layer formed on the collector layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c - base layer 804); 									an emitter layer formed on the base layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c - emitter layer 826); 									a collector electrode formed on a sidewall of the sub-collector layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c - collector electrode comprising 812 (collector contact); to ensure an ohmic contact is formed between the collector electrode 812 and the sub-collector layer 802a and 802, a collector ohmic contact layer 832 is first formed in the sub-collector layer 802a & 802 before the collector electrode 812 is disposed); and 						a passivation layer fully covering a sidewall of the collector layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c – not shown in Fig. 8 but can be understood to be present when a method similar to the method described in Figs. 10a-10c is followed to form the device of Fig. 8). 
Regarding Claim 10, Tao et al., as applied to claim 8, discloses the bipolar transistor, further comprising: 								a base electrode formed over the base layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c – 814),	 										wherein the passivation layer is formed between the base electrode and the emitter layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c – passivation not shown in Fig. 8 but can be understood to be present when a method similar to the method described in Figs. 10a-10c is followed to form the device of Fig. 8; emitter layer 826; base electrode 814).
Regarding Claim 12, Tao et al., as applied to claim 8, discloses the bipolar transistor, wherein the sidewall of the sub-collector layer is aligned with the sidewall of the collector layer (Fig. 8 (see also Fig. 6) – aligned in the sense that the line drawing the sidewall of the sub-collector layer also represents the sidewall of the collector layer). 

Regarding Claim 13, Tao et al., as applied to claim 8, discloses the bipolar transistor, wherein a bottom width of the sub-collector layer is greater than a bottom width of the collector layer (Fig. 8). 

Regarding Claim 14, Tao et al. discloses a method for forming a bipolar transistor, comprising:					forming an upper sub-collector layer over a substrate (Par. 0034, Fig. 8 – upper sub-collector layer comprising extra sub-collector layer 802a); 					forming a collector layer over the upper sub-collector layer (Par. 0034, Fig. 8  – collector layer 822);												forming a base layer over the collector layer (Par. 0034, Fig. 8  – base layer 804); 	 		forming an emitter layer over the base layer (Par. 0034, Fig. 8  – emitter layer 826);  		depositing a passivation layer covering the upper sub-collector layer, the base layer, and the emitter layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c – passivation layer not shown in Fig. 8 but can be understood to be present when a method similar to the method described in Figs. 10a-10c is followed to form the device of Fig. 8); 
patterning the passivation layer to form an opening exposing at least a portion of the upper sub-collector layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c – not shown in Fig. 8 but can be understood to be present when a method similar to the method described in Figs. 10a-10c is followed to form the device of Fig. 8); and 							forming a collector electrode in the opening in the passivation layer, wherein the collector electrode is connected to the upper sub-collector layer (Par. 0034, Fig. 8 in light of Par. 0040-0043, Figs. 10a-10c - collector electrode comprising 812 (collector contact); to ensure an ohmic contact is formed between the collector electrode 812 and the sub-collector layer 802a, a collector ohmic contact layer 832 is first formed in the sub-collector layer 802a before the collector electrode 812 is disposed). 

Regarding Claim 15, Tao et al., as applied to claim 14, discloses the method, further comprising: laterally etching the collector layer (Par. 0024, Fig. 8). 

Regarding Claim 17, Tao et al., as applied to claim 14, discloses the method, further comprising: 								forming a bottom sub-collector layer on the substrate, wherein the bottom sub-collector layer is between the substrate and the upper sub-collector (Fig. 8 – bottom sub-collector layer 802, upper sub-collector layer 802a, substrate 810); and 					forming an etch stop layer on the bottom sub-collector layer, wherein the etch stop layer is between the bottom sub-collector layer and the top sub-collector layer (Par. 0034, Fig. 8 – etch stop layer 852). 

Regarding Claim 18, Tao et al., as applied to claim 14, discloses the method, wherein the opening is separated from the collector layer (Fig. 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-4, 6-7, 9, 11, 16 & 19-20 are rejected under 35 U.S.C. 103 as obvious over Tao et al. (Pub. No.: US 2019/0305094 A1), as applied to claim 1, claim 8 & claims 14-15.
Regarding Claim 3, Tao et al., as applied to claim 1, does not explicitly disclose the bipolar transistor, wherein a top surface of the collector electrode is lower than a top surface of the sub-collector layer (as a matter of fact, the different embodiments presented here seems to indicate that the top surface of the collector electrode is either upper than a top surface of the sub-collector layer (Figs. 3, 5-6, 9d, or 10c) or at the same level as a top surface of the sub-collector layer (Fig. 8)).											One of the principle reason Tao et al. teaches the bipolar transistor, wherein the top surface of the collector electrode is either upper than a top surface of the sub-collector layer or at least at the same level as a top surface of the sub-collector layer is in order to reduce the collector resistance. Having the top surface of the collector electrode upper than a top surface of the sub-collector layer creates a shorter current path through the collector layer, such as 373 in Fig. 3, which exists in parallel to the current path which goes through the sub-collector layer, such as current path 372 in Fig. 3. This reduces the collector resistance compared to the collector resistance if only path 372 existed (Par. 0027). 								However, collector has a higher sheet resistance compared to the sub-collector (Par. 0023 – sub-collector is much higher doped than the collector). Many things can go wrong or at least the device may not work as well as it is desired when the collector electrode makes direct contact with the collector layer itself (such as creating a contact with very high contact resistance). It is clear that the collector resistance could very possibly be cut further if the contact electrode makes contact only with the sub-collector (near what is shown in Fig. 8) and the contact area and the length of the current paths could be kept similar.								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tao et al. to further modify the bipolar transistors of Tao et al., presented in various embodiments, wherein a top surface of the collector electrode is lower than a top surface of the sub-collector layer of in order to further reduce the collector resistance. 
Regarding Claim 4, Tao et al., as applied to claim 1, does not explicitly disclose the bipolar transistor, wherein a notch is formed in the sidewall of the collector layer.			Tao et al. teaches the bipolar transistor, wherein the collector electrode is made such that the collector resistance is reduced by increasing the contact area and also shortening the current path (Par. 0021-0023). It is common knowledge that the length of the current path can be influenced by changing the thickness and also its width. In other word, changing the shape of the collector layer could have impact on the collector resistance.  						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tao et al. and what is common knowledge in the art to further modify the bipolar transistors of Tao et al., presented in various embodiments, wherein a notch is formed in the sidewall of the collector layer in order to further reduce the collector resistance. 											Also, Tao et al. discloses the claimed invention except for the bipolar transistor, wherein a notch is formed in the sidewall of the collector layer. Additionally/alternatively, it can be argued that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the bipolar transistor, wherein a notch is formed in the sidewall of the collector layer, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 6, Tao et al., as applied to claim 1, discloses the bipolar transistor, wherein a sidewall of the sub-collector layer is tapered and the sidewall of the collector layer is also tapered (Fig. 10c).								Tao et al. does not explicitly disclose the bipolar transistor, wherein a sidewall of the collector layer is perpendicular to a bottom surface of the collector layer.											The very reason the sidewall of the collector layer is made tapered with wide bottom in Fig. 10c of the cited prior art, is such that the contact area could be increased as the collector contact electrode would contact the sidewall of the collector layer. In some embodiments, such as in the embodiment of Fig. 8, where the collector electrode does not make contact with the sidewall of the collector layer, there are lot more design flexibilities and it could be made either tapered or made having a sidewall perpendicular to a bottom surface of the collector layer. Both design possibilities offer their own pros and cons. Making sidewall of the collector layer perpendicular to a bottom surface of the collector layer could shorten length of some of the current paths and hence would reduce collector resistance. 							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tao et al. and what is common knowledge in the art to further modify the bipolar transistors of Tao et al., presented in various embodiments, wherein a sidewall of the collector layer is perpendicular to a bottom surface of the collector layer in order to further reduce the collector resistance. 
Regarding Claim 7, Tao et al., as applied to claim 1, does not explicitly disclose the bipolar transistor, wherein an interface between the collector electrode and the passivation layer is lower than a top surface of the sub-collector layer (as a matter of fact, the different embodiments presented here seems to indicate that the interface between the collector electrode and the passivation layer is either upper than a top surface of the sub-collector layer (Figs. 3, 5-6, 9d, or 10c) or at the same level as a top surface of the sub-collector layer (Fig. 8)).				One of the principle reason Tao et al. teaches the bipolar transistor, wherein the top surface of the collector electrode is either upper than a top surface of the sub-collector layer or at least at the same level as a top surface of the sub-collector layer is in order to reduce the collector resistance. Having the top surface of the collector electrode upper than a top surface of the sub-collector layer creates a shorter current path through the collector layer, such as 373 in Fig. 3, which exists in parallel to the current path which goes through the sub-collector layer, such as current path 372 in Fig. 3. This reduces the collector resistance compared to the collector resistance if only path 372 existed (Par. 0027). 								However, collector has a higher sheet resistance compared to the sub-collector (Par. 0023 – sub-collector is much higher doped than the collector). Many things can go wrong or at least the device may not work as well as it is desired when the collector electrode makes direct contact with the collector layer itself (such as creating a contact with very high contact resistance). It is clear that the collector resistance could very possibly be cut further if the contact electrode makes contact only with the sub-collector (near what is shown in Fig. 8) and the contact area and the length of the current paths could be kept similar.								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tao et al. to further modify the bipolar transistors of Tao et al., presented in various embodiments, wherein the interface between the collector electrode and the passivation layer is lower than a top surface of the sub-collector layer in order to further reduce the collector resistance. 
Regarding Claim 9, Tao et al., as applied to claim 8, does not explicitly disclose the bipolar transistor, wherein a narrowest portion of the collector layer is narrower than a narrowest portion of the base layer.									Tao et al. teaches the bipolar transistor, wherein the collector electrode is made such that the collector resistance is reduced by increasing the contact area and also shortening the current path (Par. 0021-0023). It is common knowledge that the length of the current path can possibly change by a change in the shape of the collector layer and/or a change in the shape of the base layer. In other word, the shape of the collector layer and/or base layer, and/or the relationship between the shape of the collector layer and the base layer could have profound impact on the collector resistance.  											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Tao et al. and what is common knowledge in the art to further modify the bipolar transistors of Tao et al., presented in various embodiments, wherein a narrowest portion of the collector layer is narrower than a narrowest portion of the base layer in order to further reduce the collector resistance. 					
Regarding Claim 11, Tao et al., as applied to claim 8, does not explicitly disclose the bipolar transistor, wherein the passivation layer is in contact with a top surface of the base layer.													However, the Examiner takes OFFICIAL NOTICE that the bipolar transistor, wherein the passivation layer is in contact with a top surface of the base layer is well known in the art (for example, see Fig. 1 of US Patent No.: 5,242,843A).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the bipolar transistor, wherein the passivation layer is in contact with a top surface of the base layer of Tao et al. in order to protect the exposed base layer from the ambient.
	
Regarding Claim 16, Tao et al., as applied to claim 15, does not explicitly disclose the method, wherein laterally etching the collector layer comprises a dry etching process followed by a wet etching process. 									However, the Examiner takes OFFICIAL NOTICE that the method, wherein laterally etching the collector layer comprises a dry etching process followed by a wet etching process is well known in the art.											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the method, wherein laterally etching the collector layer of Tao et al. comprises a dry etching process followed by a wet etching process in order to form collector mesa of the desired shape.

Regarding Claim 19, Tao et al., as applied to claim 15, does not explicitly disclose the method, further comprising: wet etching the base layer, the collector layer, and the upper sub-collector layer to form taper sidewalls of the base layer, the collector layer, and the upper sub-collector.											However, the Examiner takes OFFICIAL NOTICE that the method, further comprising: wet etching the base layer, the collector layer, and the upper sub-collector layer to form taper sidewalls of the base layer, the collector layer, and the upper sub-collector is well known in the art.											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the industry to adapt the method, further comprising: wet etching the base layer, the collector layer, and the upper sub-collector layer of Tao et al. to form taper sidewalls of the base layer, the collector layer, and the upper sub-collector in order to form collector mesa of the desired shape.

Regarding Claim 20, Tao et al., as applied to claim 19, discloses the method for forming a bipolar transistor, wherein the sidewalls of the base layer, the collector layer, and the upper sub-collector are aligned with each other (Fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/09/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812